SEAMAN, District Judge.
The bill of complaint alleges infringement, respectively, of two letters patent, viz.: First, No. 277,161, issued May 8, 1883; and, second, No. 296,460, issued April 8, 1884. Demurrer is interposed to so much of the bill as relates to tiie latter-patent, No. 296,460, on the ground that the patent is for a process, and is void upon its face. This patent contains two claims of similar nature, and each stated as for “the art of making hammocks.” I think each clearly states a process under the definitions of the patent law; that it involves merely mechanical operations without any chemical action or the operation of natural elements; and that, therefore, the process is not patentable under the rule held in Locomotive Works v. Medart, 158 U. S. 68, 15 Sup. Ct. 745, and Glass Co. v. Henderson, 15 C. C. A. 84, 67 Fed. 935. The question is clearly presented upon the face of this patent, and it does not seem to me that aid can he furnished by extraneous or expert testimony. Therefore it is well raised by demurrer, and will thus reach a final determination in the best method for all concerned. The demurrer is sustained.